Citation Nr: 1705728	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-04 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for residuals of a left varicocele.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The matter was remanded by the Board in September 2012 to accommodate the Veteran's request for a hearing.  He later testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in May 2013.  The matter was then remanded again in September 2013 for additional evidentiary development.  

In a September 2014 decision, the Board denied the Veteran's claim for a higher rating.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties in September 2015, the Court remanded the matter back to the Board in October 2015 for further action consistent with the terms of the JMR.

In March 2016, the Board again remanded this matter for further development.  Unfortunately, as will be discussed in detail below, additional development is warranted, necessitating a remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its March 2016 remand, the Board noted that the JMR stated that in the September 2014 decision, the Board did not discuss whether the Veteran was entitled to a compensable rating under 38 C.F.R. § 4.115a for urinary frequency.  It further noted that the potential applicability of the urinary-frequency criteria was raised in treatment records dated February 2013, which indicated that the Veteran had frequency every 2 hours and nocturia 3 to 4 times.  The Board also noted that additional records from October 2010, March 2013, and December 2013 referenced urinary symptoms.

The Board observed that it was unclear from the record whether these symptoms were actually associated with the Veteran's varicocele residuals, which were rated under DC 7523 (atrophy of the testes).  Therefore, the matter was remanded for a VA examination to both evaluate the Veteran's testes and to provide an opinion as to the relationship, if any, between his urinary symptoms and his service-connected disability.

The Board requested that the Veteran be scheduled for a VA examination to determine the current severity of his varicocele residuals, and to provide an opinion on the etiology of his urinary symptoms.  Following completion of the examination, the examiner was to address the following:  Did the Veteran have atrophy of one or both testes?  Was it at least as likely as not (50 percent or greater probability) that the Veteran's urinary symptoms (urinary frequency, nocturia) were a manifestation of his varicocele residuals?  The examiner was to provide complete explanation for all responses, citing to evidence in the file when necessary.  If the examiner was unable to provide a requested opinion without resorting to speculation, he/she was to explain why this was the case.  

The Veteran was afforded the requested examination in June 2016.  Following examination of the Veteran and review of the file, the examiner indicated that the Veteran's urinary frequency etiology was unknown at this point.  He opined that it was less likely than not due to his service-connected varicocele.  He stated he would make an appointment for the Veteran to see urology.  His testes were noted to be of equal size, but slightly soft and on the small size. 

In a September 2016 addendum report, the June 2016 VA examiner indicated that the urology consult had no definitive diagnosis but on the presumption the teste pain was due to prostatitis he was given Flomax and Bactrim for treatment.  The examiner stated that it was possible that chronic prostatitis could cause his urinary frequency and follow up would help to determine if his treatment was successful.

In her December 2016 written argument, the Veteran's representative noted the June 2016 VA examiner's findings and indicated that the examiner had not provided a complete rationale as to why the Veteran's urinary symptoms were not due to his service-connected varicocele.  

The Board is in agreement with the Veteran's representative.  Pursuant to the prior remand, the examiner was to provide rationale to support his opinion as to why the Veteran's urinary frequency symptoms were/were not related to his service-connected varicocele.  The Board errs as a matter of law when it fails to ensure compliance with the instructions of its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.  Specific emphasis should be placed upon obtaining any additional VA urological consultation/follow-up reports since July 2016.  

2.  Thereafter, if available, return the record to the June 2016 VA urology examiner.  Following a complete review of the file, the examiner is requested to indicate whether it at least as likely as not (50 percent or greater probability) that the Veteran's urinary symptoms (urinary frequency, nocturia) are a manifestation of his varicocele residuals?  The examiner must provide complete explanation for all responses, citing to evidence in the file when necessary.  If the examiner is unable to provide the requested opinion without resorting to speculation, he/she was to explain why this is the case.  

If the June 2016 VA examiner is not available, please forward the file to an appropriate examiner so that he/she can provide the requested opinions. 

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




